Citation Nr: 1431278	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for hypomania/bipolar affective disorder, associated with seizure disorder temporal lobe type (bipolar disorder).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in January 2012 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below the matter of unemployability has been raised by the record during the pendency of the appeal for an increased rating.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's symptoms, including chronic depression, chronic sleep impairment, mood, concentration, and attention disturbances, obsessional rituals, and an inability to establish and maintain effective work and social relationships, were productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in January 2012.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2012 remand instructed the AOJ to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to assess the nature and severity of his bipolar disorder.  A review of the record indicates that the specified VA treatment records have been associated with the Veteran's claims file.  Additionally, the Veteran was provided a VA examination in September 2012.  Thus, the Board determines that there was substantial compliance with the January 2012 remand, and that the Board may now proceed with the adjudication of the claim.  


Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated July 2007 and July 2008, VA satisfied its duty to notify the Veteran.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records, lay statements, and an employee-counseling note are of record.  VA provided the Veteran with psychological examinations in August 2007 and September 2012.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  


Legal Criteria 

Disability evaluations are determined by comparing the Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2002 & Supp. 2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.4 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely based on social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected bipolar disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013), which in pertinent part provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

One factor to be considered is the global assessment of functioning (GAF) score, which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are one factor considered in conjunction with all the other evidence of record.

Analysis 

The Veteran contends that his service-connected bipolar disorder is more disabling than currently rated. 

The Board has thoroughly reviewed all the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

VA mental health clinic (MHC) records from February 2005 and September 2005 indicated that the Veteran's mood disorder was secondary to an in-service head injury and was currently treated with Lamotrigine with fair to good results.  The Veteran complained of being argumentative and not having experienced any improvement with his current medication.  He reported that he remained active at work and home with no major vacillations in mood, sleep, appetite, or energy levels.  He did report having experienced less intense and shorter vacillations, and stated that he desired better control of those symptoms.  The Veteran had no suicidal or homicidal ideation, perceptual disturbances OR delusions, but reported some cognitive decline and memory lapses.  

A January 2006 MHC record indicated that the Veteran still experienced fair results with his Lamotrigine and had not had any major vacillations.  Despite being upset regarding insurance issues for his mental health treatment, his overall mood was neutral and no suicidal or homicidal ideation, delusions, or perceptual disturbances were evident.  An August 2006 MHC record indicated that the Veteran reported no major problems or changes since his last visit.  He was alert, orientated to all spheres, his speech and thought processes were normal, his mood was neutral, his affect was calm and pleasant, his insight and judgment were good, and no suicidal or homicidal ideation was evident.  

At a December 2006 MHC appointment the Veteran reported that he felt he needed to be more upfront about his illness and stated that he had previously minimized his symptoms to appear more functional.  He noted that he had been concerned that if he was candid about his condition he could lose his independence, be hospitalized, or be prescribed further medication.  He reported that his son had chosen to go away to college to get away from him, which was very traumatic for the Veteran.  He stated that he had to be very careful how he behaved because he was quick to react and make disparaging remarks and that he had been able to stay employed due to his strong work ethic and his need to provide for his family.  The Veteran stated that at work he took many breaks and had hidden in the restroom when he felt emotional.  The MHC record noted that the Veteran was alert, oriented to all spheres, dressed appropriately, his mood was depressed and he was very emotional, his affect shifted between crying, smiling, and laughing.  He demonstrated no suicidal or homicidal ideation, delusions, or perceptual disturbances. 

MHC records from February 2007 and July 2007 noted that the Veteran reported that he struggled daily with irritability, a short fuse, and low frustration tolerance.  He was alert and oriented with adequate cognition for conversation.  His speech and thought process were normal and evinced no delusional or perceptional disturbances.  His mood was neutral, his affect was more relaxed, and no active suicidal or homicidal ideation was noted.  An August 2007 MHC record noted that the Veteran experienced problems getting along with people at home and at work and regretted his inappropriate behavior and became depressed about it.  

The Veteran was provided a VA psychological examination in August 2007.  The examiner noted that the Veteran was treated with an anti-manic medication, that the medication had no side effects, and that this therapy was fairly effective.  The Veteran reported that he was easily frustrated and irritated, and that he was outspoken and irritable towards his wife and son.  He stated that he over analyzed things but was verbally impulsive.  He reported that he was usually active from five in the morning to late at night and generally slept when he was exhausted because he had difficulty falling asleep.  The Veteran also reported that he had problems focusing on novel tasks.  With regard to occupational functioning, the Veteran reported that he had been employed full time for the last 2-5 years as the supervisor of the photography lab at CVS.  He reported that he had not lost time from work because of his condition, because he had not wanted people to know about his problems.  He reported that he was outspoken at work but had not been criticized for that behavior.  

The examiner noted that the Veteran was restless, cooperative, displayed appropriate affect, and was orientated to time place, and person.  His speech was spontaneous, his thought process and content were unremarkable, his memory was intact, and he understood the outcome of his behavior.  He did not evince any delusional thinking, inappropriate behaviors, hallucinations, or homicidal or suicidal ideation.  His impulse control was fair, he was able to maintain minimum personal hygiene, and perform activities of daily living.  The Veteran was able to spell words forwards and backwards, but was unable to perform serial sevens.  The Veteran was assigned a GAF score of 55.  The examiner noted that the Veteran's bipolar disorder resulted in reduced reliability and productivity in the form of limited socialization outside of work and reduced stress tolerance at work.  The examiner stated that the Veteran was able to avoid significant difficulties at work by taking breaks and working the night shift, and that familiarity with his work enabled the Veteran to perform his work tasks. 

An October 2007 MHC record indicated that the Veteran had daily problems with irritability and anger.  The Veteran stated that his irritability and anger were a problem in his marriage and that his wife avoided him.  He reported that he struggled at work and that his supervisor only put up with him because he was handicapped and a good person.  He indicated that he continued to experience sleep, memory, and concentration disturbances.  Upon mental status examination, the Veteran was alert, oriented, demonstrated baseline speech and though processes without any delusions or perceptual disturbances, his mood was depressed, and his affect was sad and tearful.  He had adequate insight, good judgment, and no suicidal or homicidal ideation.  He was noted to be seriously impaired socially and occupationally and assessed with a GAF score of 45.  

MHC records from February 2008 and June 2008 indicated that the Veteran reported no changes since his last visits.  Mental status examination results also remained largely unchanged.  The June 2008 MHC record noted that the Veteran's relationship with his wife was very distant and that his affect was tense, anxious, sad, frustrated, and tearful.  A December 2008 MHC record noted that the Veteran reported struggling with memory and concentration and that he isolated himself.  Upon mental status examination, he was oriented, his speech, thought process, and affect were baseline for him, his mood was neutral to dysthymic, his judgment was adequate, and he denied suicidal or homicidal ideation.  An April 2009 MHC record indicated that the Veteran continued to struggle with insomnia and that he was prescribed a new sleep aid because prior medication was no longer affective.  The Veteran reported that he struggled at work but his supervisors put up with him because they realized that he was a disabled veteran.  Treatment records from July 2009 and November 2009 noted that the Veteran's symptoms remained unchanged.  

A June 2010 MHC record noted that the Veteran reported he was doing about the same as last visit.  Upon mental status examination, he was oriented, his speech and thought processes were normal and baseline for the Veteran, he displayed no evidence of delusional or perceptual disturbances, his affect was appropriate and pleasant, his mood was neutral, his judgment was good, his insight was fair, and he denied suicidal or homicidal ideation.  The doctor noted that in his opinion the Veteran should be 100 percent service-connected.  MHC treatment records from October 2010, February 2011, June 2011, and October 2011 indicated that the Veteran's symptoms remained unchanged.  A February 2011 MHC record indicated that the Veteran was experiencing increased trouble at work and that his supervisor had counseled him about not offending customers.  The record also noted that attention and concentration remained a challenge for the Veteran.  

A MHC record from February 2012 noted that the Veteran used obsessive compulsive like rituals to mask his poor memory problems.  The Veteran reported that he was aware of his poor social skills and diminished ability to maintain relationships and therefore felt the need to severely isolate himself.  The VA doctor stated that in his opinion the Veteran was not truly gainfully employable but that his strong work ethic and understanding manager who overlooked his handicaps allowed the Veteran to maintain his current employment.  It was noted that the Veteran's GAF scores had ranged from 45-50 range for the last several years and that at present it was 45.  An August 2012 treatment record indicated that the Veteran had lost his job at CVS in May 2012 and was very depressed.  

At his September 2012 VA examination, the Veteran reported he had been married for 32 years and had one son.  He stated that his marriage was good and that he was close with his son.  The Veteran reported that he had work friends, but no close friends because he did not want people to know about his problems.  He noted that he got too emotional, which he believed degraded him and made him look like a wimp.  The Veteran stated that he had worked part time for Publix grocery store for the last four years and previously worked full time as a photography lab supervisor at CVS, but was fired in May 2012.  He stated that CVS was downsizing and that they could hire someone new to replace him and pay them minimum wage.  The Veteran reported that with Ambien he averaged 4-5 hours of sleep per night.  He stated that his symptoms included depressed mood, chronic sleep impairment, and memory loss.  He denied being anxious, stated that he was "just hyper," and noted that he had mild or moderate depression on a daily basis, and poor concentration and appetite.  The Veteran denied current suicidal or homicidal ideation or prior attempts to harm himself.  The examiner noted that there was no evidence of mania or hypomania, psychosis, or panic attacks, but that the Veteran had some compulsive behaviors.  

Upon neuropsychological testing, the Veteran's visual spatial/constructional was in the 23 percentile, his attention was in the 2 percentile, his immediate memory was in the 5 percentile, language was in the 34 percentile, and his delayed memory was in the 16 percentile.  He was diagnosed with a mood disorder not otherwise specified (NOS), a cognitive disorder NOS, and a traumatic brain injury (TBI).  The examiner assessed the Veteran with a GAF score of 52.  The examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner explained that the Veteran's poor attention and immediate memory problems could be attributed to either or both disorders.  

In an October 2012 VA administrative record, the Veteran's primary mental health care provider, Dr. Ayubi, stated that the Veteran had a cognitive disorder that was worsening with age and made it difficult for him to maintain gainful employment.  Dr. Ayubi noted that he had been treating the Veteran for the last 7 years and that although the Veteran had a very strong work ethic, he had employment difficulties due to his poor memory, concentration, and attitude.  He indicated that the Veteran was fired for his rude and nasty attitude, routine fits, and frequent rants.  He stated that the Veteran had a labile mood, low frustration tolerance, poor judgment, and was distractible and short-tempered.  He noted that Veteran had problems at home with his wife and son.  Specifically, that the Veteran's wife was tired and exhausted constantly dealing with the Veteran and that his son had moved away for college to get away from him.  Dr. Ayubi noted that he had reviewed the September 2012 VA examination report and felt it had not accurately reflected the Veteran's condition.  Dr. Ayubi stated that the Veteran frequently underreported his symptoms because he wanted to look good.  In support of this, he stated that it took him three visits before he realized the seriousness of the Veteran's impairments.  He noted that the Veteran's GAF score had been around 45 for the last 6 years and opined that the Veteran was seriously socially and occupationally impaired and that his condition would likely worsen over time.  

The Board concludes that the evidence of record indicates a disability picture that more nearly approximates the assignment of a 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.7 (2013).  The Board affords the Veteran's VA treatment records and the letter from Dr. Ayubi great probative weight.  Dr. Ayubi has an on-going relationship with the Veteran, which has afforded him a greater opportunity to observe the Veteran and assess his functional impairment.  The evidence indicates that due to embarrassment and fear the Veteran has minimized and under reported his symptoms.  As such, the Veteran is more likely to have been forthcoming about the full extent of his symptoms with Dr. Ayubi than with the VA examiners.  

Dr. Ayubi indicated that the Veteran has been assessed with an average GAF score of 45 for the last 6 years, which the Board notes is indicative of serious symptomology.  Additionally, with regard to the Veteran's cognitive functioning neuropsychological testing performed at the September 2012 VA examination showed significant cognitive deficits.  Specifically, the Veteran's attention was noted to be extremely low and his delayed memory was in the low average range.  Furthermore, the evidence indicates that the Veteran has no close friends and that although he has a relationship with his wife and son, those relationships are strained by the Veteran's irritability and anger.  Accordingly, the Board finds that the Veteran's bipolar disorder symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  

The evidence does not reflect that the Veteran's symptoms are of such severity as to warrant a disability rating in excess of 70 percent.  The Board acknowledges the June 2010 MHC record stating that the Veteran should be 100 percent service-connected.  However, the Veteran's lay statements and symptomology documented in his MHC records do not support such a finding.  The Board notes that throughout the appeal period the Veteran maintained at least part time employment and maintained a relationship with his son and wife of 32 years, therefore he is not totally occupationally and socially impaired.  While the Veteran had mood, sleep, and cognitive disturbances, he has not been found to have symptoms such as gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  Accordingly, entitlement to a rating in excess of 70 percent for any period on appeal is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disability constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bipolar disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bipolar disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's psychiatric symptoms, including frequent depression, chronic sleep impairment, cognitive and mood disturbances, and an inability to establish and maintain effective work and social relationships are contemplated by the current 70 percent rating.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bipolar disorder caused him to miss work or resulted in any hospitalizations.  To the contrary, the Veteran reported that he had not taken time off work because he had not wanted people to know about his disability.  Therefore, the Veteran's bipolar disorder does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2013).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.

ORDER

Entitlement to a 70 percent disability rating, but no higher, is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.


REMAND

VA treatment records have noted that the Veteran may not be capable of substantially gainful employment.  In an October 2012 correspondence, the Veteran reported that he was terminated from his position at CVS in May 2012 but was still working part time as a deli clerk at a supermarket.  The evidence of record does not contain employment information regarding the Veteran's part time employment.  Further development is necessary to determine whether this employment is substantially gainful as opposed to marginal per the U.S. Department of Commerce, Bureau of the Census.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

2.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to include collecting and verifying information concerning the Veteran's complete educational and occupational history and prior income levels, and obtaining an opinion from a vocational expert.  

3.  Thereafter, readjudicate the Veteran's claim for TDIU in light of all of the evidence of record.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


